Citation Nr: 0710998	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans' Law Judge on January 12, 2007.  
A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to a higher rating for post-
traumatic stress disorder (PTSD), asserting that his symptoms 
are more severe than reflected in the current medical record.  
He last underwent VA psychiatric examination in April 2004 
and does not participate in regular psychiatric treatment.  
At his hearing in January 2007, the veteran asserted that his 
PTSD symptoms have gotten worse since his last VA evaluation.  

A veteran is entitled to a new VA examination where there is 
evidence, including his statements, that his condition has 
worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCREC 11-95 (1995).  VA 
regulations provide that individuals for whom re-examinations 
have been authorized and scheduled are required to report for 
such examinations.  See 38 C.F.R. § 3.327(a).  As such, this 
matter will be remanded for additional examination and the 
veteran appellant is hereby notified that it is his 
responsibility to report for the examination; consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and severity of his PTSD.  The 
claims folder should be made available to 
the VA examiner in conjunction with the 
examination.  The examiner should identify 
all symptoms associated with PTSD and 
indicate whether PTSD causes occupational 
and social impairment and if the symptoms 
of PTSD do cause such impairment, to what 
degree the veteran is impaired.  The 
examiner should provide complete rationale 
for all opinions expressed.

2.  Following the requested development, 
the veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned 
to the Board. 

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



